PER CURIAM.
The third amended petition seeking a belated appeal of the judgment and sentence rendered on or about March 8, 2013, in Bay County Circuit Court case number 12-674-CF, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If *659petitioner qualifies for the services of appointed counsel at public expense, the lower tribunal is directed to appoint counsel to represent him in the belated appeal authorized by this opinion.
WOLF, VAN NORTWICK, and MARSTILLER, JJ., concur.